DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on September 3, 2021 has been entered. Claims 1-9 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the final action mailed on September 1, 2021.

Response to Arguments
Applicant’s arguments see pages 6-7, filed September 3, 2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been removed based on the current claim amendments.


Allowable Subject Matter

Claims 1-9 are allowed. The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “wherein the suppressing unit searches for a new second object that is brought into contact with the second object and whose angle formed with a direction of a reaction force to the second object and the given direction falls within the predetermined range, when the second object whose angle formed with the direction of the reaction force to the first object and the given direction falls within the predetermined range is present, and the movement of the second object is not limited in the virtual space, and suppresses the movement of the at least one point of the first object when the new second object is fixed” as the references only teach the concept of suppressing motion of the initial object or a secondary object with which is being directly interacted with by the first object, however the references fails to explicitly disclose the entire process of searching for additional objects and suppressing the motion of the first object when the additional object is stationary based on the initial point of interaction described by the angle and reaction force within a predetermined range in conjunction with the limitations of claim 1.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claims 8 and 9, these claims recite limitations similar in scope to that of claim 1, and thus are allowed under the same rationale as provided above.
In regards to dependent claims 2-7, these claims depend from allowed base claim 1, and thus is allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2017/0330362 A1 – Reference is of particular relevance as it discloses techniques for simulating dynamic virtual object interactions using an augmented reality device.
US 2011/0244959 A1 – Reference is of particular relevance to the application as it discloses an image generation system that acquires image information from an image sensor, determines whether or not a player has made a grasp motion with one hand that is a right hand or a left hand based on the image information, and determines whether or not the player has made a grasp-linked motion that follows the grasp motion with the other hand based on the image information when it has been determined that the player has made the grasp motion with the one hand, and generates an image.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL M ROBINSON/Examiner, Art Unit 2619